DETAILED ACTION
Drawings
The drawings filed 2/9/22 are accepted.

Specification
The spec filed 2/9/22 is accepted.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5, and 7-10 are rejected under 35 U.S.C. 103 as unpatentable over Herbert et al. (herein “Hebert”; US Pub. No. 2009/0062036 A1) in view of Goraltchouk et al. (herein “Goraltchouk”; US Pub. No. 2011/0184531 A1).
Regarding claim 1, Herbert discloses a golf ball comprising a core and a cover of a resin layer (Fig. 6 and par. [0026] disclosing “resin”) having porosity (Fig. 1 and par. [0082]), wherein the resin layer is formed of a resin composition containing a polymeric material (par. [0027]; noting thermoplastic polyurethane) and the core is formed of a rubber composition (par. [0116]). It is noted that Herbert does not specifically disclose wherein the resin layer is formed of a resin composition containing a polymeric material and a water-soluble polymer, and wherein the water-soluble polymer is of at least one type selected from the group consisting of polyvinyl alcohol, polyethylene oxide, polypropylene oxide, allyl glycidyl ether, phenyl glycidyl ether, sodium polyacrylate, polyacrylamide, polyethyleneimine, polyvinyl pyrrolidone, and polymers, random copolymers and hydrates thereof. However, Herbert discloses that a foam polyurethane resin material may be used in the cover (pars. [[0026]-[0027] and [0127]), that the cover may be porous (Fig. 1), that the porous material may be created by “chemical” treatment (par. [0087]), and that the composition can include fillers and may be subjected to extraction liquids (pars. [0140]-[0105]). In addition, Goraltchouk discloses method of creating a porous polymer composition using a polymeric material (pars. [0066]-[0068]) and a water-soluble polymer, and wherein the water-soluble 
Regarding claim 2, the combined Herbert and Goraltchouk disclose that the polymeric material is polyurethane or polyurea (Herbert: par. [0027]; noting both are disclosed).
Regarding claim 3, the combined Herbert and Goraltchouk disclose that the water-soluble polymer has a softening point of less than 100°C (Goraltchouk: pars. [0066]-[0068] noting PVA inherently has a softening point of 42oC; see applicant’s spec, page 15).  
Regarding claim 4, the combined Herbert and Goraltchouk disclose that the water-soluble polymer has a decomposition onset temperature of at least 180°C (Goraltchouk: pars. [0066]-[0068] noting PVA inherently has an onset temp of 257oC; see applicant’s spec, page 15).
that the water-soluble polymer is nonionic (Goraltchouk: pars. [0066]-[0068] noting PVA is inherently nonionic).
Regarding claim 7, it is noted that the combined Herbert and Goraltchouk do not specifically disclose that the water-soluble polymer is included in an amount of not more than 400 parts by weight per 100 parts by weight of the polymeric material.  However, Goraltchouk discloses the ability to as little as 6% and as high as 60% extractable polymer (Table 1). In addition, regarding the exact amount of water-soluble polymer in the cover (including based on pph), it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  Furthermore, to support the Examiner’s assertion that the amount of water-soluble polymer in the material is a result-effective variable (i.e. a variable which achieves a recognized result) and can be optimized or found though routine experimentation, the Examiner evidences Goraltchouk which states that the amount of water-soluble polymer in the material is a result-effective variable used to optimize the overall porosity of the material (Table 1 and pars. [0043]-[0044]).  Thus, it would have been obvious to one of ordinary skill in the art at the time of filing that the exact amount of water-soluble polymer in the base material could be found through routine experimentation in order to optimize the overall porosity of the base material.
Regarding claim 8, the combined Herbert and Goraltchouk disclose that the water-soluble polymer has a weight-average molecular weight of not more than 7,000,000 (Goraltchouk: pars. [0066]-[0068] noting PVA inherently has a molecular weight of roughly 85,000 to 124,000).
Regarding claim 9, it is noted that the combined Herbert and Goraltchouk do not specifically disclose that the resin layer with porosity has a rebound resilience as measured according to JIS-K 6255: 2013 which is from 10 to 70%.  However, Herbert states that overall ball can have a COR of 0.700 to 0.850 and that the cover material COR may be adjusted based on the COR of the core (par. [0174]-[0175]).  In addition, regarding the exact rebound/COR value of the porous cover layer, it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  Furthermore, to support the Examiner’s assertion that COR or rebound of the cover is a result-effective variable (i.e. a variable which achieves a recognized result) and can be optimized or found though routine experimentation, the Examiner evidences Herbert which specifically states that COR or rebound of the cover is a result-effective variable used to optimize the overall COR or rebound of the ball (pars. [0174]-[0175]).  Thus, it would have been obvious to one of ordinary skill in the art at the time of filing that the exact rebound or COR of the porous cover could be found through routine experimentation in order to optimize the overall COR of the ball.
Regarding claim 10, the combined Herbert and Goraltchouk disclose that the resin layer with porosity has a specific gravity within the range of 1.0 to 1.3 (Herbert: par. [0185]; noting “0.8 or greater” for the cover makes obvious the limitation).


Response to Arguments
Applicant’s arguments with respect to claim(s) 1-5 and 7-9 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW BRIAN STANCZAK whose telephone number is (571)270-7831.  The examiner can normally be reached on 8:30-10 and 1-3:30 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene Kim can be reached on (571)272-4463.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MATTHEW B STANCZAK/
Examiner, Art Unit 3711
2/18/22
/EUGENE L KIM/Supervisory Patent Examiner, Art Unit 3711